                                                                                                 E-FILED
                                                              Monday, 19 November, 2018 02:18:46 PM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  AT PEORIA

THINH DUC NGO,                                   )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        ) Case No. 18-1340
                                                 )
UNITED STATES CITIZENSHIP AND                    )
IMMIGRATION SERVICES,                            )
                                                 )
              Defendant.                         )

                                ORDER AND OPINION

       On September 19, 2018, Plaintiff filed this action pro se seeking to change an

incorrect date of birth on his Naturalization Certificate. Service on USCIS was complete

on November 1, 2018, when USCIS was served. On November 6, 2018, Attorney

Michael Lied entered his appearance on behalf of Plaintiff.

       Prior to October 1, 1991, naturalization authority rested with the court that

presided over the naturalization in question. However, in the Immigration Act of 1990,

naturalization authority was transferred from the courts to the Immigration and

Naturalization Service, now known as the Department of Homeland Security. As

Plaintiff was naturalized prior to October 1, 1991, he is considered to have had a

“judicial naturalization,” and USCIS can issue a corrected naturalization certificate only

upon receipt of an order issued by the Federal District Court in the jurisdiction where

the citizen was naturalized.

       Plaintiff’s N-565 Application for Replacement Naturalization Certificate is being

adjudicated at the Nebraska Service Center. Upon review of Plaintiff’s “A File” and

                                                                                             1
USCIS records, the Nebraska Service Center’s Office of Chief Counsel – Service Center

Law Division has advised, through counsel, that USCIS has no opposition to Plaintiff’s

request to amend his date of birth to accurately reflect Plaintiff’s birth date as requested

in his Complaint.

       Based upon this representation, the Court finds that the relief requested in the

Complaint is appropriate and shall be granted.

       IT IS HEREBY ORDERED that USCIS is directed to correct the date of birth on

Plaintiff’s Naturalization Certificate from November 19, 1964 to November 28, 1961,

and issue Plaintiff a corrected certificate.

       IT IS FURTHER ORDERED that this case is now DISMISSED with parties to bear

their own costs.

       ENTERED this 19th day of November, 2018.

                                                   /s James E. Shadid
                                                  Hon. James E. Shadid
                                                  Chief United States District Judge




                                                                                               2
